Citation Nr: 1628520	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for soft tissue loss, right lower extremity, residuals of insect bite.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008 and has returned to active duty as of May 6, 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In January 2014, the Board remanded the case for additional development and it now returns for further appellate review.

The Board notes that, in a May 2014 letter, VA notified the Veteran that it received notice from the Alaska Health Care Medical Center that the Veteran would like to withdraw her appeal.  However, the claims file does not include any such statement directly from the Veteran or her representative.  As such, the May 2014 letter requested confirmation from the Veteran regarding whether or not she wished to withdraw her appeal and informed the Veteran that if VA did not hear from the Veteran within 30 days, then her appeal would be processed based on the evidence of record.  Since the May 2014 letter, no confirmation of withdrawal of the appeal has been received.  Therefore, the Board will continue to process her appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the instant case, the Board remanded the matter in January 2014 in order to afford the Veteran a contemporaneous VA examination so as to ascertain the nature and severity of her soft tissue loss, right lower extremity, residuals of insect bite.  At such time, the Board noted that the Veteran has returned to active duty as of May 2013, which may have made compliance with the aforementioned remand orders difficult.  However, VA's General Counsel has held that a Veteran's return to active duty while his or her claim for benefits from VA is pending does not alter the rights and duties of the claimant and VA under any statute or regulation with respect to the development and adjudication of the claim or the status of the claim within the meaning of any statute or regulation.  VA should process the claims of such Veterans in the same fashion as it would have the Veterans not returned to active duty.  If a Veteran's return to active duty temporarily prevents VA from providing a necessary medical examination or taking other action necessary to a proper decision on the claim, VA may suspend or defer action on the claim until the necessary actions can be accomplished.  VA may not deny a claim solely because the Veteran has returned to active duty or solely because the Veteran is temporarily unavailable for a necessary examination due to his or her return to active duty.  VAOGCPREC 10-2004.  

Following the Board's remand, the AOJ scheduled the Veteran for a VA examination in March 2014.  While documentation of the scheduling of such examination is of record, the AOJ noted that a Failure to Report/Cancellation of Examination notification dated March 31, 2014, was also of record and such indicated that VA made contact with the Veteran, but she decided to cancel her examination due to not wanting to pay for tickets.  However, such document is not, in fact, of record.  Therefore, a remand is necessary to obtain it.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013) (finding that the Court improperly relied upon extra-record evidence to make a finding of fact in the first instance, and, in so doing, acted outside its statutorily-granted jurisdiction to review Board's decision based upon the record before the Board).

Furthermore, while the Veteran was advised of her failure to report to the VA examination in the July 2014 supplemental statement of the case, such document was sent to an address in Texas at which she resided over a year previously and was returned as undeliverable in August 2014.  A review of the record reveals that the Veteran has been on active duty in Alaska since May 2013 and, in April 2015, VA confirmed her address in such state.  Therefore, a remand is likewise necessary in order to provide the Veteran with a copy of the July 2014 supplemental statement of the case at her current address of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Failure to Report/Cancellation of Examination notification dated March 31, 2014, which was referenced in the July 2014 supplemental statement of the case, and associate it with the record.

2.  Provide the Veteran with a copy of the July 2014 supplemental statement of the case at her current address of record in Fairbanks, Alaska.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

